Title: From Benjamin Franklin to Vergennes, 14 December 1783
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


          
            Sir,
            Passy, 14. Decr 1783.
          
          Permit me to introduce to your Excellency the Bearer Mr Nesbitt a very respectable American Merchant settled at L’Orient. He will himself have the honor of communicating to you the Business he is come to Paris upon, and I request your Excellency will give him a favourable Audience & that support which the nature of his Case seems to merit.
          With great Respect & Esteem I am, Sir, Your Excellency’s most obedient and most humble Sert.,
          
            B Franklin
            His Exy. Count de Vergennes.—
          
         
          Endorsed: M De R.
          Notations: Franklin / recommandation en faveur de M. Nesbit marchand americain
        